DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 3, 4, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stearns et al. (U.S. Pat. 6,967,168) in view of Ershov et al. (U.S. PGPUB. 2007/0187627 A1).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Stearns et al. teach a method of repairing an optical element, the method comprising: cleaning an exposed surface of the optical element; and subjecting the cleaned exposed surface to an ion flux to remove at least some areas of the exposed surface of the optical element that have been damaged.  (Column 3 lines 58-67; Column 4 lines 1-9 - The repair method consists of first removing the particle (if a particle exists) (i.e. cleaning) and secondly etching away the damaged region of the multilayer coating without disturbing the intact underlying layers.  The particle is removed by milling using a high-resolution focused ion beam (FIB) operating near normal incidence and having a diameter less than 100 nm.  The FIB has a gas source consisting of, for example, He, Ne, Ar, Xe, F, Cl, I, Br), or a liquid metal source (consisting of, for example, Ga).  The FIB is also used for imaging the defect during the repair process.  The removal of the particle leaves a hole in the surface of the multilayer coating, with collateral damage in the vicinity of the hole due to implantation and redeposition.  In the second step of the repair, the damaged part of the coating is removed by etching using a low-voltage (<5000 V) ion beam at a low angle of incidence (<20 degrees from the coating surface).  This could be the same FIB that is used to remove the particle or a second ion beam.  In this step the ion beam can be relatively large (up to 1 mm diameter))
	The difference between Stearns et al. and claim 1 is that cleaning the optical element while the optical element is in the vacuum chamber is not discussed (Claim 1), subjecting the exposed surface to hydrogen radicals to remove at least some of a contaminant deposited on the exposed surface during EUV radiation generation by deposition of the contaminant during EUV radiation generation, to produce a cleaned exposed surface while the optical element is in the vacuum chamber is not discussed (Claim 1), and subjecting the cleaned exposed surface while 
	Regarding cleaning the optical element while the optical element is in the vacuum chamber (Claim 1), Stearns et al. discussed above already teach a first step of cleaning.  (See Stearns et al. discussed above)  Ershov suggest cleaning the optical element while the optical element is in the vaccum chamber.  (Paragraphs 0005-0007, 0042-0043)
	Regarding subjecting the exposed surface to hydrogen radicals to remove at least some of a contaminant deposited on the exposed surface during EUV radiation generation by deposition of the contaminant during EUV radiation generation, to produce a cleaned exposed surface while the optical element is in the vacuum chamber (Claim 1), Stearns et al. discussed above already teach a first step of cleaning.  (See Stearns et al. discussed above)  Ershov teaches for cleaning subjecting the exposed surface to hydrogen radicals to remove at least some of a contaminant deposited on the exposed surface during EUV radiation generation by deposition of the contaminant during EUV radiation generation, to produce a cleaned exposed surface while the optical element is in the vacuum chamber.  An ion beam can be used to assist.  (Paragraphs 0005-0007, 0042-0043)
	Regarding subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux to remove at least some areas of the exposed surface of the optical element that have been damaged by deposition of the contaminant during EUV radiation generation (Claim 1), Stearns discussed above subjects the cleaned exposed surface to an ion flux to remove at least some areas of the exposed surface of the optical element.  (See Stearns discussed above)  Ershov teaches treating the optical element in the vacuum chamber.  
DEPENDENT CLAIM 2:
The difference not yet discussed is wherein subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux comprises generating a beam of ions and wherein a cross-sectional size of the beam at the cleaned exposed surface is in the range of about 2 cm to about 50 cm.
Regarding claim 2, The Examiner’s interpretation of “about” includes numbers close. Stearns et al. teach the ion beam can be relatively large for repair. (Column 4 lines 8-9) Exemplified is 1 mm in diameter or 0.1 cm which is “About” 2 cm. (Column 4 line 9)
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux comprises generating ions having an energy in a range between 200 volts and 1000 volts.
	Regarding claim 3, Stearns et al. teach utilizing voltages of less than 5000 V, which encompasses applicant’s range.  (Column 4 line 5)


DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux comprises generating and directing towards the at least some areas ions having an energy selected to cause sputtering of the cleaned exposed surface effective to remove the least some areas of the clean exposed surface.
	Regarding claim 4, Stearns et al. in combination with Ershov et al. as discussed above teaches subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux comprises generating and directing towards the at least some areas ions having an energy selected to cause sputtering of the cleaned exposed surface effective to remove the least some areas of the clean exposed surface.
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein the step of subjecting the cleaned exposed surface to an ion flux comprises generating the ion flux using an ion gun, and directing the ion gun to cause ions to strike at least some areas of the exposed surface damaged by deposition of the contaminant.
	Regarding claim 7, Stearns et al. discussed above teaches the step of subjecting the cleaned exposed surface to an ion flux comprises generating the ion flux using an ion gun, and directing the ion gun to cause ions to strike at least some areas of the exposed surface damaged by deposition of the contaminant.  (Column 3 lines 58-67; Column 4 lines 1-9
	The motivation for utilizing the features of Ershov is that it allows for lower the cost of production.  (Paragraph 0007)
.
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stearns et al. in view of Ershov as applied to claim 1 above, and further in view of Ogawa et al. (U.S. PGPUB. US 2011/0189593 Al) and Franks (U.S. Pat. 4,128,765).
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein subjecting the cleaned exposed
surface to an ion flux comprises providing an ion gun and an actuator mechanically coupled to the ion gun, and controlling the actuator to direct the ion gun toward at least a portion of the cleaned exposed surface of the optical element.
Regarding claim 5, Franks teach an actuator mechanically coupled to an ion gun to aim an ion gun. (See Abstract) Ogawa teaches an apparatus comprising a vacuum chamber 11, an
optical element /multilayer mirror 3 disposed within the vacuum chamber; an ion source
12 disposed within the vacuum chamber (abstract, par. 27-57, and figures 1-2); and an
actuator mechanically coupled to the ion source and arranged to aim the ion source toward at
least a portion of an exposed surface of the optical element/multilayer mirror in response to a
control signal (par. 69-71 and figures 1 and 2: Ogawa teaches that the EUV
mask/optical element/multilayer mirror is scanned to determine the defect position and
positioning the ion beam to irradiate the defected region.)
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein providing an ion gun and an actuator mechanically coupled to the ion gun comprises positioning the ion gun near a primary focus

	Regarding claim 6, Frank and Ogawa discussed above teach an ion gun and actuator for positioning the ion gun.  In Ershov the ion gun 202 is positioned near a primary focus.  (See Ershov Fig. 1)
	The motivation for utilizing the features of Frank and Ogawa is that it allows for repairing defects.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilizing Franks and Ogawa because it allows for repairing defects.
Claims 8,  9, 10, 11, 12, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stearns et al. (U.S. Pat. 6,967,168) in view of Ershov et al. (U.S. PGPUB. 2007/0187627 A1).
INDEPENDENT CLAIM 8:
	Regarding claim 8, Stearns et al. teach a method of repairing an optical element, the method comprising: cleaning an exposed surface of the optical element; and subjecting the cleaned exposed surface to an ion flux to remove at least some areas of the exposed surface of the optical element that have been damaged.  (Column 3 lines 58-67; Column 4 lines 1-9 - The repair method consists of first removing the particle (if a particle exists) (i.e. cleaning) and secondly etching away the damaged region of the multilayer coating without disturbing the intact underlying layers.  The particle is removed by milling using a high-resolution focused ion beam (FIB) operating near normal incidence and having a diameter less than 100 nm.  The FIB has a gas source consisting of, for example, He, Ne, Ar, Xe, F, Cl, I, Br), or a liquid metal source (consisting of, for example, Ga).  The FIB is also used for imaging the defect during the repair process.  The removal of the particle leaves a hole in the surface of the multilayer coating, In the second step of the repair, the damaged part of the coating is removed by etching using a low-voltage (<5000 V) ion beam at a low angle of incidence (<20 degrees from the coating surface).  This could be the same FIB that is used to remove the particle or a second ion beam.  In this step the ion beam can be relatively large (up to 1 mm diameter))
	The difference between Stearns et al. and claim 8 is that cleaning the optical element while the optical element is in the vacuum chamber is not discussed (Claim 8), subjecting the exposed surface to hydrogen radicals to remove at least some of a contaminant deposited on the exposed surface during EUV radiation generation by deposition of the contaminant during EUV radiation generation, to produce a cleaned exposed surface while the optical element is in the vacuum chamber is not discussed (Claim 8), and subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux to remove at least some areas of the exposed surface of the optical element that have been damaged by deposition of the contaminant during EUV radiation generation is not discussed (Claim 8).
	Regarding cleaning the optical element while the optical element is in the vacuum chamber (Claim 8), Stearns et al. discussed above already teach a first step of cleaning.  (See Stearns et al. discussed above)  Ershov suggest cleaning the optical element while the optical element is in the vacuum chamber.  (Paragraphs 0005-0007, 0042-0043)
	Regarding subjecting the exposed surface to hydrogen radicals to remove at least some of a contaminant deposited on the exposed surface during EUV radiation generation by deposition of the contaminant during EUV radiation generation, to produce a cleaned exposed surface while the optical element is in the vacuum chamber (Claim 8), Stearns et al. discussed above already teach a first step of cleaning.  (See Stearns et al. discussed above)  Ershov teaches for cleaning 
	Regarding subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux to remove at least some areas of the exposed surface of the optical element that have been damaged by deposition of the contaminant during EUV radiation generation (Claim 8), Stearns discussed above subjects the cleaned exposed surface to an ion flux to remove at least some areas of the exposed surface of the optical element.  (See Stearns discussed above)  Ershov teaches treating the optical element in the vacuum chamber.  (Paragraphs 0005-0007, 0042-0043)  It would therefore be obvious to modify Stearns by locating the optical element in the vacuum chamber during treatment as taught by Ershov because it allows for treating the optical element in situ to lower cost  (Paragraph 0007)  In other words performing both steps of Stearns in the same vacuum chamber as taught by Ershov would reduce cost and since it is known that in operation from Ershov there will be contamination during EUV radiation one would utilize the teachings of Stearns (i.e. cleaning and repair) in situ because it reduces costs.
DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein subjecting the cleaned exposed
surface to an ion flux comprises generating the ion flux using an ion gun, and directing the ion gun to cause ions to strike at least some areas of the clean exposed surface damaged by source material deposited on the exposed surface during production of the EUV radiation.

DEPENDENT CLAIM 10:
The difference not yet discussed is wherein subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux comprises generating a beam of ions and wherein a cross-sectional size of the beam at the cleaned exposed surface is in the range of about 2 cm to about 50 cm.
Regarding claim 10, The Examiner’s interpretation of “about” includes numbers close. Stearns et al. teach the ion beam can be relatively large for repair. (Column 4 lines 8-9) Exemplified is 1 mm in diameter or 0.1 cm, which is “About” 2 cm. (Column 4 line 9)
DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux comprises generating ions having an energy in a range between 200 volts and 1000 volts.
	Regarding claim 11, Stearns et al. teach utilizing voltages of less than 5000 V, which encompasses applicant’s range.  (Column 4 line 5)
DEPENDENT CLAIM 12:
	The difference not yet discussed is wherein subjecting the cleaned exposed surface to an ion flux comprises generating and directing towards the surface portion ions having an energy 
	Regarding claim 12, Stearns et al. teach subjecting the cleaned exposed surface to an ion flux comprises generating and directing towards the surface portion ions having an energy selected to cause sputtering of the cleaned exposed surface effective to remove the at least some areas.  (See Stearns et al. discussed above)
DEPENDENT CLAIM 15:
	The difference not yet discussed is wherein the subjecting the cleaned exposed
surface comprises generating the ion flux using an ion gun, and directing the ion gun to cause ions to strike the at least some areas of the exposed surface damaged by source material being deposited on the exposed surface during production of the EUV radiation.
	Regarding claim 15, the combination of Stearns with Ershov teach this claim limitation.  Specifically Stearns teach subjecting the cleaned exposed surface comprises generating the ion flux using an ion gun, and directing the ion gun to cause ions to strike the at least some areas of the exposed surface.  Ershov recognize the surface is damaged in situ by source material being deposited on the exposed surface during production of the EUV radiation.  Ershov teach treating the optical element in situ for repair.
DEPENDENT CLAIM 16:
	The difference not yet discussed is wherein subjecting the cleaned exposed
surface to an ion flux comprises the additional steps of: generating the ion flux using an ion gun; and directing the ion gun to cause ions to sequentially strike substantially all areas of the
clean exposed surface that have been damaged by source material being deposited on the
exposed surface during production of the EUV radiation.

The motivation for utilizing the features of Ershov is that it allows for lower the cost of production.  (Paragraph 0007)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stearns et al. by utilizing the features of Ershov because it allows for lower cost production.
Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stearns et al. in view of Ershov as applied to claim 8 above, and further in view of Ogawa et al. (U.S. PGPUB. US 2011/0189593 Al) and Franks (U.S. Pat. 4,128,765).
DEPENDENT CLAIM 13:
	The difference not yet discussed is wherein subjecting the cleaned exposed
surface to an ion flux comprises providing an ion gun and an actuator mechanically coupled to the ion gun, and controlling the actuator to direct the ion gun toward at least a portion of the cleaned exposed surface of the optical element.
Regarding claim 13, Franks teach an actuator mechanically coupled to an ion gun to aim an ion gun. (See Abstract) Ogawa teaches an apparatus comprising a vacuum chamber 11, an
optical element /multilayer mirror 3 disposed within the vacuum chamber; an ion source
12 disposed within the vacuum chamber (abstract, par. 27-57, and figures 1-2); and an
actuator mechanically coupled to the ion source and arranged to aim the ion source toward at
least a portion of an exposed surface of the optical element/multilayer mirror in response to a
control signal (par. 69-71 and figures 1 and 2: Ogawa teaches that the EUV
mask/optical element/multilayer mirror is scanned to determine the defect position and

DEPENDENT CLAIM 14:
	The difference not yet discussed is wherein providing an ion gun and an actuator mechanically coupled to the ion gun comprises positioning the ion gun near a primary focus
of the optical element.
	Regarding claim 14, Frank and Ogawa discussed above teach an ion gun and actuator for positioning the ion gun.  In Ershov the ion gun 202 is positioned near a primary focus.  (See Ershov Fig. 1)
	The motivation for utilizing the features of Frank and Ogawa is that it allows for repairing defects.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilizing Franks and Ogawa because it allows for repairing defects.
Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stearns et al. (U.S. Pat. 6,967,168) in view of Ershov et al. (U.S. PGPUB. 2007/0187627 A1).
INDEPENDENT CLAIM 17:
	Regarding claim 17, Stearns et al. teach a method of repairing a multilayer collector mirror, cleaning an exposed surface of the multilayer collector mirror, to produce a cleaned exposed surface; and subjecting the cleaned exposed surface to an ion flux to remove at least some areas of the surface of the multilayer collector mirror.
	The difference between Stearns et al. and claim 17 is that that cleaning the optical element while the optical element is in the vacuum chamber is not discussed (Claim 17), subjecting the exposed surface to hydrogen radicals to remove at least some of a contaminant deposited on the exposed surface during EUV radiation generation by deposition of the 
	Regarding cleaning the optical element while the optical element is in the vacuum chamber (Claim 17), Stearns et al. discussed above already teach a first step of cleaning.  (See Stearns et al. discussed above)  Ershov suggest cleaning the optical element while the optical element is in the vaccum chamber.  (Paragraphs 0005-0007, 0042-0043)
	Regarding subjecting the exposed surface to hydrogen radicals to remove at least some of a contaminant deposited on the exposed surface during EUV radiation generation by deposition of the contaminant during EUV radiation generation, to produce a cleaned exposed surface while the optical element is in the vacuum chamber (Claim 17), Stearns et al. discussed above already teach a first step of cleaning.  (See Stearns et al. discussed above)  Ershov teaches for cleaning subjecting the exposed surface to hydrogen radicals to remove at least some of a contaminant deposited on the exposed surface during EUV radiation generation by deposition of the contaminant during EUV radiation generation, to produce a cleaned exposed surface while the optical element is in the vacuum chamber.  An ion beam can be used to assist.  (Paragraphs 0005-0007, 0042-0043)
	Regarding subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux to remove at least some areas of the exposed surface of the optical element that have been damaged by deposition of the contaminant during EUV radiation generation (Claim 17), Stearns discussed above subjects the cleaned exposed surface to an ion 
DEPENDENT CLAIM 18:
	The difference not yet discussed is wherein subjecting the cleaned exposed surface while the multilayer collector mirror is in the vacuum chamber to an ion flux to remove at least some areas of the surface of the multilayer collector mirror comprises removing at least some areas of the multilayer collector mirror damaged by the EUV target material being deposited on the exposed surface of the multilayer collector mirror during production of the EUV radiation.
	Regarding subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux to remove at least some areas of the exposed surface of the optical element that have been damaged by deposition of the contaminant during EUV radiation generation (Claim 18), Stearns discussed above subjects the cleaned exposed surface to an ion flux to remove at least some areas of the exposed surface of the optical element.  (See Stearns discussed above)  Ershov teaches treating the optical element in the vacuum chamber.  (Paragraphs 0005-0007, 0042-0043)  It would therefore be obvious to modify Stearns by locating the optical element in the vacuum chamber during treatment as taught by Ershov because it 
The motivation for utilizing the features of Ershov is that it allows for lower the cost of production.  (Paragraph 0007)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stearns by utilizing the features of Ershov because it allows for lower cost production.
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stearns et al. in view of Ershov as applied to claim 17-18 above, and further in view of Ogawa et al. (U.S. PGPUB. US 2011/0189593 Al) and Franks (U.S. Pat. 4,128,765).
DEPENDENT CLAIM 19:
	The difference not yet discussed is wherein subjecting the cleaned exposed
surface to an ion flux comprises providing an ion gun and an actuator mechanically coupled to the ion gun, and controlling the actuator to direct the ion gun toward at least a portion of the cleaned exposed surface of the optical element.
Regarding claim 19, Franks teach an actuator mechanically coupled to an ion gun to aim an ion gun. (See Abstract) Ogawa teaches an apparatus comprising a vacuum chamber 11, an
optical element /multilayer mirror 3 disposed within the vacuum chamber; an ion source
12 disposed within the vacuum chamber (abstract, par. 27-57, and figures 1-2); and an
actuator mechanically coupled to the ion source and arranged to aim the ion source toward at

control signal (par. 69-71 and figures 1 and 2: Ogawa teaches that the EUV
mask/optical element/multilayer mirror is scanned to determine the defect position and
positioning the ion beam to irradiate the defected region.)
DEPENDENT CLAIM 20:
	The difference not yet discussed is wherein providing an ion gun and an actuator mechanically coupled to the ion gun comprises positioning the ion gun near a primary focus
of the optical element.
	Regarding claim 20, Frank and Ogawa discussed above teach an ion gun and actuator for positioning the ion gun.  In Ershov the ion gun 202 is positioned near a primary focus.  (See Ershov Fig. 1)
	The motivation for utilizing the features of Frank and Ogawa is that it allows for repairing defects.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized Franks and Ogawa because it allows for repairing defects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
September 17, 2021